Per Curiam.

Havens sued Clark before a justice of the peace for the price of a harrow, 13 dollars. Before the justice Havens was defaulted after two trials, but he appealed to the Common Pleas, where he was more successful, and obtained a verdict and judgment. Clark, failing to obtain a *184new trial, appeals to this Court, but has not brought up the evidence, nor is any question presented by the record for our decision.
A. I Gould, for the appellant.
Pratt § Baldwin, for the appellee.
The judgment is affirmed, with costs, and ten per cent, damages.